Citation Nr: 0308556	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  99-020 33	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar disc herniation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1993 
to June 1993.  The veteran also served on active duty from 
February 1994 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for the veteran's low 
back condition.  The case was remanded by the Board in July 
2000 in order for the veteran to be afforded a VA orthopedic 
examination and is now again before the Board for 
disposition.  


FINDING OF FACT

The veteran does not have a low back condition that is 
related to her service.    


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by the appellant's service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate her claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of the rating decision denying 
entitlement to service connection for lumbar disc herniation 
in September 1998, a statement of the case (SOC) in December 
1998, and supplemental statements of the case (SSOC's) in May 
1999, August 1999, and September 2002.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether service connection could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  Additionally, the RO sent the veteran a letter in 
February 1998, which requested she send VA any records in her 
possession, as well as letters in May and June 1998 
requesting that she provide VA with a copy of her discharge 
and SMR's.   

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid her claim or that might be pertinent to the 
basis for the denial of this claim.  The supplemental 
statement of the case (SSOC), issued in December 2002, 
informed her that, provided certain criteria were met, VA 
would make reasonable efforts to help her to obtain relevant 
records necessary to substantiate her claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2002), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  She was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2002).  Finally, she was notified that 
VA would obtain her service medical records and other 
relevant records pertaining to her active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  Furthermore, the directives of the 
July 2000 Board remand have been met.  Given the foregoing, 
the Board finds that VA has complied with its duty to notify 
the appellant of the duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The veteran asserts that she is entitled to service 
connection for lumbar disc herniation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The medical evidence in this case includes the veteran's 
service medical records (SMR's), VA records, private medical 
records, medical journal articles, Social Security records, a 
hearing transcript from January 1999, and the veteran's 
written statements.  

The veteran's SMR's were negative for any complaints of, or 
treatment for, a back condition.  The veteran's SMR's include 
a record dated in early May 1993 which reflects that she was 
seen in a medical clinic with complaints of left groin pain 
for 2 days after moving furniture and carrying a duffel bag.  
Findings on examination included tenderness in the left groin 
area and a negative straight leg raise test.  No reference 
was made to a back problem.  In a memorandum, dated in May 
1993, wherein a physical fitness test waiver was requested, 
it was stated that she had an injured groin, but that it was 
temporary in nature.  An SMR, dated June 16, 1993, noted the 
veteran's complaints of numbness and tingling in the left 
pelvis and of problems with the left foot.  It was indicated 
that she stated she had numbness and tingling in the left 
"leg pelvis", but a line was drawn through the word "leg".  
It was reported that tests proved evidence of a stress 
fracture of the pubic ramus.  The examiner noted that tests 
revealed evidence of a stress fracture of the bilateral pubic 
ramus.  However, X-rays revealed no evidence of fracture, nor 
was there other bony abnormality of the pelvis or proximal 
femora.  The sacroiliac and hip joint spaces were normally 
maintained and there was no soft tissue abnormality.  An 
August 1994 separation examination report noted no complaints 
or findings related to lumbar disc herniation or residuals of 
a fractured pelvis.  The veteran checked that she had a 
normal spine and when asked whether she had ever had 
recurrent back pain, she responded in the negative.  She was 
discharged due to pregnancy.    

An X-ray report from April 1997 noted that no abnormality of 
the lumbar spine was visualized and no scoliosis was seen.  
The disc spaces were reported to be normal.  Additionally, no 
abnormality of the pelvis was visualized.  Notes from the 
Founders Clinic that same month noted that the veteran could 
not perform her waitress job because it hurt her back.  

An X-ray report from December 1997 by Lockport Diagnostic 
Imaging noted that X-rays of the lumbar spine revealed that 
the bones were normal in height, density, and alignment.  
There was no significant disc space narrowing, nor were there 
any fractures or dislocations.  There was no evidence of 
foraminal encroachment.  Thus, the X-rays were negative.  A 
healed fracture of the right pubic ramus was seen.  A letter 
from Dr. Luzi to the Niagara County Veterans Service Agency, 
dated in January 1998, stated that the veteran would be 
attending physical therapy and that, in his opinion, it was 
more likely than not that her lumbar disc herniation was the 
result of, or secondary to, her service injury.  A letter by 
Dr. Luzi to Dr. Cange that same month noted that the veteran 
had a history of right low back and buttock pain, which he 
noted was to have started during training in June of 1992.  
He stated that she reported discomfort in her right low back 
and buttock occasionally down to her foot and that, at times, 
her foot would be numb.  She denied any bowel or bladder 
dysfunction.  Upon examination, he stated that her gait was 
normal, including heel and toe walking.  She had forward 
flexion to her knees.  There was mild lumbosacral tenderness 
without step-off or curvature.  Extension was to 75 degrees 
of normal and motor strength was 5/5.  There was normal 
sensation, 2+ reflexes, and negative flip sign.  Straight leg 
raising was to 90 degrees.  There was mild low back pain on 
the right, but hip motion was full and painless.  Leg lengths 
were symmetrical.  He again stated that it was his opinion 
that her condition was related to service.  However, he did 
relate a story by the veteran that she had a fall as a child 
after being thrown by her father.  He stated that the 
symptoms in her right low back and buttock "could very well 
be an injury from childhood".    

Private treatment records noted the veteran's complaints of 
low back pain radiculopathy.  In letters from Dr. Cange, 
dated in July and September 1998, the doctor referred to the 
veteran's SMR's and opined that it was as likely as not that 
the veteran's back symptoms did initiate from an injury 
sustained to her back when in the military and that it was 
the cause for her condition.     

A VA examination report, dated June 27, 1998, noted that she 
reported lower back pain since discharge from service in 
September 1994.  She reported that she injured her back 
during basic training at Ft. Jackson in 1994 while carrying a 
lot of gadgets.  She stated that during one of the road 
marches her right lower back dropped and she could not walk.  
This was associated with numbness on the right from the 
buttock to the leg on the right.  X-rays reportedly showed a 
fracture of the pelvis.  On current examination, it was noted 
that she ambulated to the examination room with an unguarded 
gait and good heel to toe progression.  She did not manifest 
any difficulties in getting in and out of the examination 
table and she had no difficulties extracting both legs from a 
sitting position.  She was able to toe and heel walk without 
difficulty.  There was no deformity, swelling or scars of the 
lower back area and there was no atrophy of the paraspinal 
muscles.  On range of motion testing, flexion was to 60 
degrees, schober distraction of 15 cm, normal is 16 to 22cm.  
Extension was 25 degrees, lateral flexion was 35 degrees, 
bilaterally, and rotation was 45 degrees, bilaterally.  The 
pelvic rock test was negative, as was the Patrick's sign, 
femoral stretch, Oppenheim, Kerning, Milgram, Naffziger, and 
Hoover tests.  Gaenslen sign was positive on the left, 
negative on the right.  Straight leg raising was negative 
bilaterally to 85 degrees.  There was no obliquity of the 
pelvis, though there was tenderness around the L5 to S2 
region on deep palpation on both sides of the midline.  
Sensory examination was intact to light touch, deep pain, two 
point discrimination, proprioception, temperature/vibratory 
sense in bilateral lower extremities.  There was decreased 
pinprick sensation in the left lower limb, L4, L5, S1, L3 and 
L4, dermatomal regions.  Extensor hallucis longus, extensor 
digitorum longus and brevis, tibialis anterior, flexor 
hallucis longus, flexor digitorum longus, tibialsi posterior, 
peroneus longus and brevis, gastrocnemius gluteus, 
quadriceps, abductor longus, gluteus medius, hamstrings, and 
gluteus maximus were all 5/5 bilaterally.  Abdominals were 
intact in all four quadrants and deep tendon reflexes 
bilateral patella and Achilles tendon 2+ and symmetric.  
Superficial reflexes were intact and Babinski's downgoing 
bilaterally.  The veteran was diagnosed with chronic low back 
strain and left sacroiliac joint arthropathy.  

The examiner stated that the symptomatology accounting for 
the veteran's condition was not manifested in the physical 
examination.  He did not find a relationship between the 
veteran's symptomatology and there was no direct correlation 
with the physical examination.  He did state that chronic 
back strain "may be a direct result of injury while in 
active service".  

A VA examination report, dated June 30, 1998, noted that her 
posture and gait were within normal limits.  A pelvic 
examination was not done, but a neurological examination was 
grossly within normal limits.  Specifically, there was a 
negative straight leg raising maneuver bilaterally and she 
was able to walk on her heels and toes without problems.  
There had been no change in her bowel and bladder habits.  
She was diagnosed as having a history of chronic low back 
pain.      

A July 1998 VA CT scan of the lumbosacral spine revealed a 
small, diffuse disc bulge at L5-S1.  The examiner stated that 
right paracentral disc herniation could not be excluded.  X-
rays revealed evidence of mild degenerative joint disease of 
lower left sacroiliac joint.  Element facet joint arthropathy 
right L5-S1 to be excluded.  X-rays were noted to be 
otherwise unremarkable.    

A personal hearing was conducted at the Buffalo, New York RO 
in January 1999.    In it, the veteran described how her left 
leg would go numb while she was in basic training.  The 
veteran's friend testified that he had known the veteran for 
approximately five years and that he would notice bulging in 
her low back when rubbing it for her.       

A report from the New York State Department of Temporary and 
Disability Assistance Division of Disability Determinations, 
dated in April 1999, noted that the veteran described the 
pain in her lower back as being constant and like a 
toothache, and also that it sometimes radiated down both legs 
to the level of her toes.  Her pain is aggravated by bending, 
lifting, and prolonged weight bearing.  Upon examination, she 
was reported to be limited to 20 degrees of flexion and 
extension, secondary to what she described as severe pain in 
her mid lumbosacral area.  She was limited to 10 degrees of 
lateral flexion to the right and 15 to the left, due to pain.  
On straight leg raising testing, it was positive at 45 
degrees at the level of the left leg and positive at 10 
degrees in the level of the right leg.  With left straight 
leg raising she described pain in her left lumbosacral area 
and with right straight leg raising she described severe pain 
in her right and middle lumbosacral area.  Reflexes were 1+ 
and sluggish to the level of the patellas, both on the left 
and right.  She was unable to squat secondary to pain and was 
unable to stand on her heels and toes secondary to pain.  She 
walked with normal gait and station, but did so slowly.  
There was no visible evidence of any wasting of any major 
muscle groups in the lower extremities.  No focal deficits 
were noted.  The impression was chronic low back with 
radicular symptomatology possibly discogenic in nature.  

Records from the Social Security Administration show that the 
veteran was denied Social Security disability benefits in 
April 1999.  It was stated that she was not disabled under 
their rules.  The determination was not rendered using any 
evidence not already associated with the veteran's claims 
file (C-file) and considered by VA.    

In June 1999, the veteran submitted medical journal articles 
from the NYU Department of Neurology, American Academy of 
Orthopedic Surgeons, and the Journal of the Southern 
Orthopedic Association, portions of which she had 
highlighted, underlined, and made notes on.  The articles 
discuss certain back conditions, including their accompanying 
symptoms, some of which had been complained of by the 
veteran.  The Board acknowledges the veteran's submission of 
these articles, however, they contain general information as 
opposed to specific information as to the veteran's 
particular situation.  In Libertine v. Brown, 9 Vet. App. 521 
(1996), the Court held that an appellant's statements taken 
together with published medical authorities do not provide 
the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service.  
Likewise, the veteran's statements and the general 
information contained in the articles fail to demonstrate any 
causal relationship between the back symptoms she is 
experiencing and an in-service injury.  
    
The veteran again submitted to a VA examination in July 2002.  
The C-file was reviewed in conjunction with the examination.  
In the report, it was noted that the veteran claimed she 
injured her back while in basic training sometime between 
February and March 1993.  She stated that she did not 
initially have back pain, but later felt her back pain was 
related to her pelvic stress fracture.  Upon examination, the 
veteran showed zero to 70 degrees of flexion, 15 degrees of 
extension, and 20 degrees of right and left bending.  She had 
full strength bilaterally at L2-S1, with 2/4 patella and 
Achilles reflexes, and equivocal Babinski reflexes.  Straight 
leg raises were negative bilaterally.  The veteran stated 
that she had some moderate thigh numbness on the left lower 
extremity.  The examiner stated:  

Do not feel that the patient had a 
service-connected back injury.  Her 
symptoms are inconsistent with the 
numbness, alternating between right and 
left lower extremities, sometime 
involving both lower extremities and says 
that it occurs from the waist down to the 
entire leg, which should be inconsistent 
with the radiculopathy.  Also the patient 
did not note this leg numbness until 
active discharge from the service.  There 
is no service-connected injury other than 
bilateral pubic rami stress fractures, 
which also should not be causing numbness 
in her lower extremities.  


The Board finds that the veteran does not have a back 
condition that is related to her active military service.  As 
is stated above, the veteran's SMR's are negative for any 
complaints, treatment, or diagnosis of a back injury in 
service.  The veteran's back was clinically normal at the 
time of her discharge from her last period of active duty 
service, according to her separation examination report.  
There is no evidence of back pain until April 1997, more than 
two years after her separation from service.  This period 
after separation from service without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board finds the July 2002 VA examination report to be the 
most probative evidence of record.  As has been previously 
stated, that examination included a review of the veteran's 
C-file.  The July 2000 Board remand directed that the 
examiner was to render an opinion as to whether it was at 
least as likely as not that any lumbar spine disorder found 
to be present was related to the injury sustained by the 
veteran during her military service.  This was accomplished 
when, in his summary, the examiner stated that he did not 
feel that the veteran's back condition was related to 
service, that her symptoms of numbness of the legs from the 
waist down were inconsistent with radiculopathy and, further, 
stated that there was no injury related to service other than 
pubic rami stress fractures, which he stated should not be 
manifested by numbness in her lower extremities.  The Board 
notes that the veteran has challenged the accuracy of the 
examiner's statement regarding a lack of complaints of 
numbness in her legs while in service, but points out that 
the June 1993 SMR noted numbness and tingling in the left 
pelvis and that the word leg had been crossed out.  

In the June 27, 1998 VA examination report, the examiner 
stated that the symptomatology accounting for the veteran's 
condition was not manifested in the physical examination.  He 
did not find a relationship between the veteran's 
symptomatology and there was no direct correlation with the 
physical examination, although he did state that the 
veteran's chronic back strain "may be a direct result of 
injury while in active service".  This opinion is equivocal 
and speculative.   
 
The Board acknowledges the opinions of Drs. Luzi and Cange.  
However, the probative value of these opinions is offset by 
the fact that they are not shown to have been based on a 
review of the veteran's claims file, despite some mention of 
the veteran's SMR's and the 1998 VA CT scan by Dr. Cange.  
Clearly, these opinions were based, in large part, on a 
history reported by the veteran.  This history does not 
conform to the data contemporaneously recorded during 
service.  Again, the veteran's SMR's were negative for any 
complaints, diagnosis, or treatment of a back condition.  
Furthermore, Dr. Luzi's opinion must be tempered by his 
statement in a letter to Dr. Cange that the veteran's right 
low back and buttock could very well be the result of the 
childhood injury mentioned above.   

The Board has considered the veteran's oral and written 
testimony submitted in support of her arguments that she has 
a low back condition as a result of her service.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more her statements are not competent evidence of a nexus 
between a low back condition and her service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the claim and service connection for 
lumbar disc herniation must be denied.


ORDER

Service connection for a low back condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

